Citation Nr: 0207696
Decision Date: 09/05/02	Archive Date: 11/06/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  98-00 162	)	DATE SEP 05, 2002
	)
	)


On appeal from the Department of Veterans Affairs Regional Office Montgomery, Alabama


ORDER


     The following corrections are made in a decision issued by the Board in this case on July 12, 2002:

     On page 3, Finding of Fact number #1, is corrected to read, For the period from August 18, 1992 to October 21, 1996, the veterans hemorrhoids were manifested by persistent bleeding and anemia.

     On page 3, Finding of Fact number #2 is corrected to read, For the period from October 22, 1996 to the present, the veterans hemorrhoids were clinically observed, but are not shown to be productive of persistent bleeding and with secondary anemia, or with fissures.

     On page 24, Order #1 is corrected to read, For the period from August 18, 1992 to October 21, 1996, a rating of 20 percent, and no more, for the veterans 



hemorrhoids is granted, subject to the laws and regulations governing the award of monetary benefits.

      On page 24, Order #2 is corrected to read, For the period from October 22, 1996 to the present, a rating in excess of 10 percent for hemorrhoids is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans Appeals





Citation Nr: 0207696	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  98-00 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of service-connected hemorrhoids.

2.  Evaluation of service-connected chronic anxiety disorder 
with depressive features and history of somatoform disorder.  

3.  Entitlement to an increased rating for service-connected 
cubital tunnel syndrome, left (dominant hand), status post 
transposition ulnar nerve, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for service-connected 
active idiopathic inflammatory bowel disease, Crohn's 
colitis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran had active duty service from January 1984 to 
August 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In February 1993, the RO granted service connection 
for hemorrhoids, evaluated as 0 percent disabling 
(noncompensable).  In February 1997, the RO granted service 
connection for anxiety, evaluated as 10 percent disabling, 
and denied a claim for an increased rating for service-
connected cubital tunnel syndrome, left (major) status post 
transposition, ulnar nerve, evaluated as 10 percent 
disabling.  In November 1997, the RO denied a claim for an 
increased rating for service-connected active idiopathic 
inflammatory bowel disease, Crohn's colitis, evaluated as 30 
percent disabling.  

In her substantive appeal, received in December 1997, the 
veteran stated that she desired a hearing before a Traveling 
Member of the Board.  However, in a letter, received in 
January 1998, she stated that she wished to withdraw her 
request for a hearing.  See 38 C.F.R. § 20.702(e) (2001).  
Accordingly, the Board will proceed without further delay.  
Also, in November 2001 correspondence was sent to the 
appellant concerning the question of whether there was a 
timely appeal concerning the issue of an increased rating for 
the appellant's bowel disease.  After further review, the 
Board will accept jurisdiction of that issue and proceed to a 
decision on the substantive issue.



FINDINGS OF FACT

1.  For the period from August 18, 1992 to October 20, 1996, 
the veteran's hemorrhoids were manifested by persistent 
bleeding and anemia.  

2.  For the period from October 21, 1996 to the present, the 
veteran's hemorrhoids were clinically observed, but are not 
shown to be productive of persistent bleeding and with 
secondary anemia, or with fissures.

3.  The veteran's service-connected cubital tunnel syndrome, 
left (major) status post transposition, ulnar nerve, is 
productive of 4/5 wrist strength and some paresthesia, and 
less than a mild incomplete paralysis.  

4.  The veteran's service-connected chronic anxiety disorder 
with depressive features and history of somatoform disorder 
is shown to be productive of symptoms that include 
depression, irritability, increased sleep difficulties and 
anxiety; her psychiatric disorder has not resulted in severe 
impairment or occupational and social impairment with 
deficiencies in most areas.  

5.  For the period from April 14, 1997 to June 28, 2000, the 
veteran's service-connected active idiopathic inflammatory 
bowel disease, Crohn's colitis, is manifested by symptoms 
that include diarrhea, and abdominal distress, but not by 
malnutrition, only fair health during remissions, impairment 
of sphincter control, or extensive leakage and fairly 
frequent involuntary bowel movements.

6.  As of June 29, 2000, the veteran's active idiopathic 
inflammatory bowel disease, Crohn's colitis, with auto-immune 
myalgia and arthralgia, is no more than severe, and 
manifested by no more than numerous attacks, the health only 
fair during remissions, and arthralgias of the feet and left 
knee; but not arthritis of the feet or left knee, 
malnutrition, anemia, serious complication as liver abscess, 
or a complete loss of sphincter control.
 

CONCLUSIONS OF LAW

1.  For the period from August 18, 1992 to October 21, 1996, 
the criteria for an evaluation of 20 percent, and no more, 
for hemorrhoids were met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7336 (2001).

2.  For the period from October 22, 1996 to the present, the 
criteria for an evaluation in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7336 (2001).

3.  The schedular criteria for entitlement to a rating in 
excess of 50 percent for chronic anxiety disorder with 
depressive features and history of somatoform disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.132, and Diagnostic Code 9411 (as 
in effect prior to November 7, 1996), 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (effective November 7, 
1996).  

4.  The criteria for an evaluation in excess of 10 percent 
for cubital tunnel syndrome, left (dominant hand), status 
post transposition ulnar nerve, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2001).

5.  For the period from April 14, 1997 to June 28, 2000, the 
criteria for a rating in excess of 30 percent for service-
connected active idiopathic inflammatory bowel disease, 
Crohn's colitis, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.114, 
Diagnostic Codes 7323, 7332 (2001).    

6.  As of June 29, 2000, the criteria for a rating in excess 
of 60 percent for service-connected active idiopathic 
inflammatory bowel disease, Crohn's colitis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.114, Diagnostic Codes 7323, 7332 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decisions on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the RO's February 1993, February 1997 and 
November 1997 decisions that the evidence did not show that 
the criteria had been met for increased/compensable ratings 
for service-connected hemorrhoids, anxiety, cubital tunnel 
syndrome, left (major) status post transposition, ulnar 
nerve, and active idiopathic inflammatory bowel disease, 
Crohn's colitis.  Those are the key issues in this case, and 
the rating decisions, as well as the statements of the case 
(SOC's), and supplemental statements of the case (SSOC's) 
informed the veteran of the relevant criteria.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the rating decision, SOC's and SSOC's sent 
to the appellant informed her of the information and evidence 
needed to substantiate these claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  The appellant has not referenced 
any obtainable evidence not of record that might aid her 
claims or that might be pertinent to the bases of the denied 
claims.  The RO also requested and obtained VA medical 
records, and has obtained the veteran's service medical 
records from the National Personnel Records Center.  Non-VA 
medical records have also been associated with the claims 
files.  VA examinations covering the disabilities in issue 
have been performed.  The veteran and her representative have 
not argued that any further development is warranted.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  

I.  Evaluations

With regard to the claims for hemorrhoids and chronic anxiety 
disorder with depressive features and history of somatoform 
disorder, the veteran is appealing the original assignments 
of disability evaluations following awards of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

A.  Hemorrhoids

In February 1993, the RO granted service connection and a 
noncompensable rating for hemorrhoids under 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7336.  The RO assigned an 
effective date of August 18, 1992 for service connection.  In 
April 1993, the veteran filed a notice of disagreement.  In 
June 1993, a statement of the case was issued.  In August 
1993, a substantive appeal was received.  That same month, 
the RO increased the veteran's rating for her hemorrhoids to 
10 percent, with an effective date of August 18, 1992.  At 
that time, the RO also granted service connection for active 
idiopathic inflammatory and bowel disease, Crohn's colitis.  
In conjunction with its August 1993 decision, the RO notified 
the veteran that, with regard to her claim for a higher 
evaluation for her hemorrhoids, this decision was considered 
to be a full grant of the benefits sought on appeal.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Given the foregoing, the issue is whether the veteran is 
entitled to a rating in excess of 10 percent at any time from 
August 18, 1992 to the present.  The veteran's hemorrhoids 
have been evaluated under 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7336.  Under DC 7336, an evaluation of 10 percent is 
warranted for hemorrhoids, external or internal: large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent rating 
is warranted where there is persistent bleeding and with 
secondary anemia, or with fissures.  

The evidence in this case includes VA outpatient treatment, 
and examination reports, dated between 1993 and 2000, as well 
as  records from private health care providers.  Reports from 
Mark Anderson, M.D., dated in February and August of 1993, 
note a history of bleeding.  The impressions were internal 
hemorrhoids, mucosal changes, and a notation that the most 
likely diagnosis for the colonic inflammation was Crohn's 
colitis.  A VA examination report, dated in July 1993, shows 
complaints of daily rectal bleeding.  Anemia was noted.  The 
relevant diagnosis was external and internal hemorrhoids.  A 
report from Dr. Anderson, dated in August 1996, notes that 
the veteran underwent a colonoscopy.  The impressions were 
ulcerative proctitis and internal hemorrhoids.  A VA general 
medical examination report, dated in October 1996, indicates 
that the veteran reported that she had taken suppositories 
for about three weeks in August, and that she was 
asymptomatic.  She refused a rectal examination.  The 
diagnoses included internal hemorrhoids.  A report from Dr. 
Anderson, dated in September 1997, notes impressions of 
internal hemorrhoids, mucosal changes and ulcerative 
proctitis.  A VA intestine examination report, dated in 
September 1997, shows that the veteran had complaints that 
included abdominal pain, frequent mucous, bloody stools and 
bleeding and pain in the colon.  The rectal examination was 
deferred.  The relevant diagnosis noted internal hemorrhoids, 
not currently inflamed.  A VA intestine examination report, 
dated in December 1998, shows that the veteran had complaints 
that included colon pain, diarrhea and chronic itch at the 
anal verge.  She stated that she had not seen any blood "for 
a long time," with the exception that she reported seeing 
blood occasionally after bowel movements.  The report notes 
that she had never had thrombosed hemorrhoids.  The relevant 
diagnosis was "Grade 1 minimal hemorrhoids."  Reports from 
Dr. Anderson, dated between 1998 and 2000, contain findings 
of hemorrhoids.  One of these reports, dated in April 1999, 
notes that the veteran's hemorrhoids were not bleeding.  
Another report, dated in January 2000, notes that the veteran 
denied diarrhea and blood, and contains an impression of 
quiescent proctitis.  A VA outpatient treatment report, dated 
in April 2000, notes complaints of hemorrhoidal itching.  A 
VA digestive examination report, dated in August 2000, shows 
reports of pruritus of the rectum, as well as bleeding over 
the last 21/2 years, which had recently stopped.  She stated 
that she had been using suppositories.  On examination, there 
was a Class I hemorrhoidal tag.  There were no palpable 
internal hemorrhoids and no excoriation around the anal 
opening.  

The evidence shows that the veteran reported intermittent 
rectal bleeding and was noted to have internal hemorrhoids up 
until July 1993, at which point a VA examination revealed 
that the veteran had anemia, as well as external hemorrhoids.  
Although she also was shown to have had inflammatory bowel 
disease at that time, the Board has no medical basis upon 
which to dissociate her bleeding and anemia from her 
hemorrhoids.  Therefore, resolving all doubt in favor of the 
veteran, the Board finds that the criteria for a 20 percent 
rating have been met from August 18, 1992 to October 21, 
1996.  

A rating in excess of 10 percent is not warranted for the 
period from October 22, 1996 to the present.  In this regard, 
a VA examination report, based on an examination performed on 
October 22, 1996, shows that the veteran's blood count was 
normal.  There was no diagnosis of anemia, and there was no 
finding of fissures, as required for a 20 percent rating 
under DC 7336.  All of the subsequently dated medical 
evidence is negative for findings or diagnoses of either 
anemia or fissures.  This medical evidence includes numerous 
laboratory and examination reports.  Accordingly, a rating in 
excess of 10 percent is not warranted under DC 7336 as of 
October 22, 1996.  

Based upon review of the evidence, the Board concludes that a 
20 percent evaluation most accurately represents the 
veteran's disability picture from August 18, 1992 to October 
21, 1996, and that a 10 percent rating most accurately 
represents the veteran's disability picture from October 22, 
1996 to the present.  Accordingly, the veteran's hemorrhoids 
have not been found to be productive of more than a mild or 
moderate disability.  To the extent that a rating in excess 
of 10 percent is denied, the written testimony of the veteran 
as to an increased level of severity of the disability at 
issue is unsupported.  

B.  Chronic Anxiety Disorder with Depressive Features

In February 1997, the RO granted service connection and a 10 
percent rating for anxiety.  The RO assigned an effective 
date of July 11, 1996 for service connection (and the 10 
percent rating).  In September 1997, a notice of disagreement 
was received as to the evaluation of this disability.  In 
November 1997, a statement of the case was issued, and in 
December 1997 a substantive appeal was received.  In March 
1999, the RO combined the veteran's anxiety (evaluated as 10 
percent disabling) with her previously service-connected 
somatoform pain disorder (which had been evaluated as 30 
percent disabling).  See 38 C.F.R. § 4.126(d) (2001).  The RO 
recharacterized this disability as a "chronic anxiety 
disorder with depressive features and history of somatoform 
disorder," and assigned a 50 percent rating with an 
effective date of July 11, 1996.  Since this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

The Board initially notes that the veteran filed her claim 
for service connection for anxiety in July 1996.  During the 
course of the appeal, the rating criteria were changed.  
Specifically, on October 8, 1996, the VA published a final 
rule, effective November 7, 1996, to amend the section of the 
Schedule for Rating Disabilities dealing with mental 
disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996).  Under the 
circumstances, the veteran's claim for a higher evaluation is 
to be reviewed under the criteria most favorable to her 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); 
White v. Derwinski, 1 Vet. App. 519, 521 (1991).  

Under the criteria in effect prior to November 7, 1996, 
38 C.F.R. § 4.132, Diagnostic Code 9505 provided that a 50 
percent rating for "psychological factors the 
musculoskeletal system" is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is for 
application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132.  

Under the new criteria, the veteran's condition is rated 
under DC 9413.  The revised regulation provides that a 50 
percent rating is warranted for "anxiety disorder not 
otherwise specified" where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

The evidence for consideration in this case includes VA 
outpatient treatment reports, dated between 1996 and 2000, 
and three VA examination reports, dated between October 1996 
and August 2000.  Overall, this evidence shows complaints 
that included anxiousness (to include anxiety attacks up to 
twice per week), depression, irritability, sleep 
difficulties, low energy, feelings of helplessness and 
hopelessness, and an inability to handle stress.  A review of 
an October 1996 VA mental disorders examination report shows 
that she stated that she was divorced, but had a male friend, 
and that her daughter lived with her.  On examination, the 
veteran was alert and oriented, with unimpaired insight and 
judgment.  Cognition and memory were intact.  Concentration 
was fairly intact.  She denied suicidal or homicidal 
ideation.  Affect was withdrawn and labile.  Speech was 
fluent and goal directed, with normal rate and rhythm.  There 
were no auditory or visual hallucinations.  The Axis I 
diagnosis was chronic anxiety disorder with depressive 
features and history of panic attacks.  The Axis V diagnosis 
was a GAF score of 80.  

A review of a December 1998 VA mental disorders examination 
report shows that on examination, the veteran was tearful but 
spoke fluently and coherently.  Answers were sensible.  Mood 
was dysphoric and anxious, with no evidence of any thought 
disorder or speech disorder.  The veteran asserted that she 
had "occasional hallucinations."  She was nondelusional, 
and was able to maintain her concentration.  Memory was 
intact and she was oriented in all three spheres.  Insight 
and judgment were intact.  The Axis I diagnosis was 
generalized anxiety disorder, rule out major depression.  The 
Axis V diagnosis was a GAF score of 70.  

Review of an August 2000 VA mental disorders examination 
report shows that the veteran complained of sleep 
difficulties, fatigue and irritability.  She stated that she 
had earned a bachelor of science in psychology in 1997, and 
was currently enrolled in a masters program.  She stated that 
she had been at the same job since 1996, although she was 
currently on unpaid leave on the recommendation of her 
psychiatrist due to depression and anxiety following the 
death of her mother in May.  She said that she was scheduled 
to return to work in July, and that she was currently taking 
Zoloft and Xanax.  She attended church regularly and enjoyed 
reading, music and watching television.  On examination, the 
veteran was alert and oriented times four.  Speech was clear 
and goal directed, and she was relevant and coherent.  
Recent, remote and immediate memory were good, although 
delayed recall was impaired.  Her attention span was good and 
she was able to maintain concentration.  She denied delusions 
and hallucinations.  The Axis I diagnosis was generalized 
anxiety disorder with depressive features and panic attacks.  
The Axis V diagnosis was a GAF score of 65 (current).

The VA outpatient treatment reports show ongoing treatment 
for psychiatric symptoms, and diagnoses that included anxiety 
and obsessive compulsive disorder.  Her medications included 
Xanax t.i.d. (three times per day) and Zoloft 50 milligrams.  
These reports contain GAF scores ranging between 60 and 70, 
and indicate that the veteran received treatment for her 
psychiatric symptoms about once every one or two months.  

Records from her employer show that she was told that her 
contract would not be renewed for the 1997-1998 school year.  
These records note that the veteran did a very good job in 
following through with her responsibilities, but indicate 
that she missed an excessive amount of time due to illness.  
The veteran stated that she missed this time due to 
appointments at the VA medical center.  

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 50 percent is not warranted for 
the veteran's anxiety.  With regard to the criteria in effect 
prior to November 7, 1996, the veteran is not shown to be 
severely impaired.  The veteran's symptomatology has been 
noted to include depression, sleep difficulties and 
irritability.  Notwithstanding a report that she took a month 
of work off after her mother's death, and one complaint of 
"occasional hallucinations," there is no significant 
objective evidence of symptomatology such as delusions, 
memory impairment, hallucinations or homicidal or suicidal 
ideation.  The veteran has consistently been found to be 
oriented, without severely impaired insight, judgment, 
cognition, memory, concentration or speech.  She has been 
working at the same position throughout 1996, and it was 
noted that she did a very good job in following through with 
her responsibilities.  Her contract apparently was not 
renewed due to time lost from work, however, outpatient 
treatment reports indicate treatment for psychiatric symptoms 
no more than once every one or two months.  She obtained a 
college degree in 1997, and she is currently enrolled in a 
masters program.  Based on the foregoing, the Board finds 
that overall, the veteran's social and industrial 
adaptability is not severely impaired.  Accordingly, the 
Board concludes that the veteran's anxiety is not manifested 
by symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 50 
percent under DC 9411, as in effect prior to November 6, 
1996.  See 38 C.F.R. § 4.7. 

The Board further finds that the medical evidence does not 
show that the veteran's psychiatric impairment warrants a 
rating in excess of 50 percent under the new criteria.  In 
this regard, the aforementioned evidence cited in the Board's 
discussion of the criteria in effect prior to November 6, 
1996 is largely applicable here (the Board parenthetically 
notes that the new criteria may not be applied to evidence 
dated prior to the effective date of the amended regulation.  
See 38 U.S.C.A. § 5110(g) (West 1991)).  In addition, the 
evidence does not show that the veteran has such symptoms as 
suicidal ideation, obsessional rituals, defects in speech, 
near-continuous panic or depression which affect her ability 
to function independently, appropriately, and effectively; 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), such that a 70 percent rating is warranted.  See 
38 C.F.R. § 4.130.  The medical evidence shows that the 
veteran's orientation, insight, judgment, thought processes 
and cognitive abilities have consistently been found to be 
unremarkable.  Her Axis IV diagnoses GAF scores have ranged 
from 60 to 80, which suggest, at most, moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning.  See Quick Reference to the Diagnostic Criteria 
from DSM IV 47 (American Psychiatric Association 1994).  The 
Board therefore finds that the evidence does not show that 
the veteran's symptoms, which include, but are not limited 
to, depression and sleep impairment, are of such severity to 
warrant a 70 percent rating.  Based on the foregoing, the 
Board concludes that the veteran's anxiety is not manifested 
by symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 50 
percent under DC 9411, as in effect November 7, 1996, and 
thereafter.  See 38 C.F.R. § 4.7. 

The preponderance of the evidence is against the claim that 
the criteria for a rating in excess of 50 percent for chronic 
anxiety disorder with depressive features have been met.  
Accordingly, the claim must be denied.  




II.  Increased Ratings

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A.  Cubital Tunnel Syndrome

In July 1996, the veteran filed her claim for an increased 
rating for her cubital tunnel syndrome, left (dominant hand), 
status post transposition ulnar nerve.  In February 1997, the 
RO denied the claim.  A review of the veteran's written 
statements and the pertinent medical reports, shows that she 
asserts that she has weakness in her left arm and fingers.  
She complains that writing and typing are difficult for her, 
and that she is very sensitive to the cold.  See veteran's 
July 1996 letter.  Her medical history is noted to include 
post-ulnar nerve transposition in 1995, with subsequent 
physical therapy.

The veteran's cubital tunnel syndrome, left (dominant hand), 
status post transposition ulnar nerve, is evaluated as 10 
percent disabling under 38 C.F.R. § 4.124a, DC 8516.  Under 
DC 8516, a 10 percent evaluation is warranted for mild 
incomplete paralysis of the ulnar nerve (major or minor).  A 
30 percent evaluation is warranted for moderate incomplete 
paralysis (major).  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

VA outpatient treatment reports, dated in June 1996, notes 
that electromyography (EMG) of the veteran's left upper 
extremity was within normal limits.  She was also approved 
for a wrist brace.  A VA examination report, dated in October 
1996, contains findings of full range of motion in all 
joints,, with no swelling deformity or instability.  A VA 
examination report, dated in September 1997, notes a good 
range of motion in all joints in the left upper extremity, 
and that the veteran was neurologically intact.  Muscle tone 
and strength were "good."  The examiner noted some 
paresthesias of the median and ulnar nerves.  A VA 
examination report, dated in December 1998, notes 2+ reflexes 
in the upper extremities, a full range of motion in the 
hands, and strength of 4/5 at the wrists.  The relevant 
diagnosis was cubital tunnel syndrome, bilaterally.  VA 
outpatient treatment reports, dated between 1997 and 2000, 
are remarkable for a December 1996 report in which the 
examiner approved the purchase of special writing pens.  A VA 
examination report, dated in August 2000, notes wrist 
strength of "4," 2+ reflexes in the biceps, triceps and 
brachial radialis, and a full range of motion in the hands.

Based on the foregoing, the Board finds that the record does 
not establish the presence of moderate incomplete paralysis 
of the ulnar nerve which warrants a evaluation in excess of 
10 percent under DC 8516.  The primary symptom of this 
disability appears to be some paresthesia, with otherwise 
normal neurological examinations.  In this regard, although 
she was provided with a special pen for writing, the 
veteran's wrist strength on the left has been measured at 
4/5.  Accordingly, the Board finds that overall, the evidence 
does not show that the veteran's cubital tunnel syndrome, 
left (dominant hand), status post transposition ulnar nerve, 
is manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation in excess 
of 10 percent under DC 8516.

The Board has considered the possibility that a higher rating 
may be warranted by rating this disability under another 
diagnostic code.  Specifically, the Board has considered 
whether a rating in excess of 10 percent could be assigned 
under the diagnostic codes for any other of the peripheral 
nerves affecting the left arm, left forearm or left hand.  
See 38 C.F.R. § 4.124a, DC's 8510 through 8515, DC's 8516 
through 8519, and corresponding diagnostic codes for neuritis 
and neuralgia.  However, the claims files are entirely devoid 
of any evidence indicating that the veteran's service-
connected cubital tunnel syndrome, left (dominant hand), 
status post transposition ulnar nerve, has affected any 
nerves other than the ulnar nerve to a degree warranting an 
evaluation in excess of 10 percent.  Therefore, a rating in 
excess of 10 percent is not warranted under any other 
diagnostic code.  

B.  Active Idiopathic Inflammatory Bowel Disease, Crohn's 
Colitis

In a November 1997 decision, the RO denied the veteran's 
claim for an increased rating claim for her service-connected 
active idiopathic inflammatory bowel disease, Crohn's 
colitis, evaluated as 30 percent disabling.  The veteran has 
appealed.  In September 2000, the RO increased her rating to 
60 percent, and assigned an effective date of June 29, 2000 
for the 60 percent rating.  However, since this increase did 
not constitute a full grant of the benefit sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

The Board notes that in a letter, dated November 15, 2001, 
the Board sent a letter to the veteran, informing her that 
her substantive appeal may not have been timely filed with 
respect to the RO's denial of an increased rating for 
service-connected active idiopathic inflammatory bowel 
disease, Crohn's colitis.  There is no record of a response.  
However, the Board has determined that this claim is to be 
adjudicated on the merits.

The veteran has been service connected for active idiopathic 
inflammatory bowel disease, Crohn's colitis.  This disability 
is not specifically listed in the diagnostic codes of the 
VA's disability rating schedule.  Where the particular 
disability for which the veteran is service connected is not 
listed, it will be permissible to rate under a closely 
related disease or injury in which not only are the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).   

In this case, the schedule of ratings for the digestive 
system, 38 C.F.R. § 4.114, provides that ratings under 
diagnostic codes 7301 to 7329, inclusive, as well as 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Under this rule, the veteran's disorder appears 
to be most analogous to "ulcerative colitis" as contemplated 
in Diagnostic Code (DC) 7323, and this is the diagnostic code 
assigned by the RO.  

Under DC 7323, a 100 percent rating is warranted for Colitis, 
ulcerative: Pronounced; resulting in marked malnutrition, 
anemia, and general debility, or with serious complication as 
liver abscess.  A 60 percent evaluation is warranted where 
this disorder is severe; with numerous attacks a year and 
malnutrition, with the health being only fair during 
remissions.  A 30 percent evaluation is contemplated in cases 
that are moderately severe; with frequent exacerbations.

Given the RO's decisions in November 1997 and June 2000, this 
issue may be framed into two parts: 1) whether the criteria 
for a rating in excess of 30 percent have been met between 
the period from April 14, 1997 to June 28, 2000, and 2) 
whether, as of June 29, 2000, the criteria for a rating in 
excess of 60 percent have been met.

1.  April 14, 1997 to June 28, 2000

The evidence for consideration in this claim includes VA 
outpatient treatment reports, dated between April 1997 and 
1998.  This evidence shows an April 1997 treatment for 
complaints of bloody stools of two weeks' duration.  She 
denied abdominal pain, nightsweats or any other symptoms.  
She stated that she had run out of her medication about two 
weeks before, but would be buying more as soon as she got 
paid.  The assessment was mild acute exacerbation of 
ulcerative colitis due to non-compliance.  

A VA intestine examination report, dated in September 1997, 
shows that the veteran complained of "occasional 
exacerbations" of ulcerative colitis, described as occurring 
"two or three per year."  The veteran reported that during 
these exacerbations she had pain in the colon and abdomen, 
frequent mucus, and bloody stools.  She reported having used 
Azulfidine medications and that lately she was taking Enzol 
and suppositories.  A recent colonscopic examination was 
noted to have resulted in an impression of mucosal changes 
biopsied consistent with erthyematous friable appearance and 
superficial erosions.  Subsequent biopsy results were 
negative for any malignant changes.  On examination, she was 
5' 2" and weighed 153 pounds.  The report noted that her 
upper GI (gastrointestinal) has been basically normal, with 
problems relating to the lower GI and ulcerative colitis, 
recurrent loose stools with pain and burning and spasm in the 
colon and rectum area.  The relevant diagnosis noted that the 
veteran has a definite history of colitis, recurrent 
exacerbations which are becoming more frequent lately.  See 
also reports from Mark M. Anderson, M.D., dated in September 
1997, containing a diagnosis noting fragments of rectal 
mucosa with moderate acute and chronic inflammation, 
consistent with ulcerative proctitis and no evidence of 
malignancy.  

A January 1998 report notes that she was 5'2" tall and 
weighed 158.6 pounds.  Reports, dated between June and August 
of 1998, show that she was 5'2" tall, weighed 159 pounds and 
that she denied diarrhea (although she reported a tendency to 
have it "off and on") and having had a weight loss of five 
pounds or more in the past month.

A VA joints examination report, dated in August 1999, shows 
that she was 5'2" tall and weighed 148.8 pounds.  

A VA intestines examination report, dated in December 1998, 
shows that the veteran complained of nausea about twice a 
week, gas, burping, flatus, diarrhea about three times per 
month which she described as 5-7 runny stools with soft 
stools between those episodes, and pain in her right colon 
area.  She denied noting any blood.  On examination, she 
weighed 153 pounds, with a reported history of weighing 147 
pounds about a year before.  She stated that she was taking 
Asacol, and that she had not taken Prednisone for five years, 
which the examiner remarked was unusual for Crohn's disease.  
The examiner further noted that she had had a normal 
examination recently and a normal sigmoidoscopy.  The 
relevant diagnosis was Crohn's disease.  

Reports from Dr. Anderson, and the Baptist Medical Center 
East, dated in 1999, show treatment for complaints of 
abdominal pain, passing blood, increasing diarrhea and "a 
lot of gas" in April 1999.  The examiner's impression was 
that this could be a recurrence of her inflammatory bowel 
disease, and that a flexible sigmoidoscopy was required to 
ensure she did not have colitis.  An April 1999 colonoscopy 
report contains impressions noting right colon normal, 
scattered erythema and petechiae with skip areas, etiology 
not clear, await pathology.  Asacol and Rowasa suppositories 
were recommended.  An accompanying pathology report notes 
that there was definite active colitis involving three sets 
of biopsies, which may represent self-limiting colitis, 
however, inflammatory bowel disease should be considered if 
colitis persists and cultures are negative.  A November 
biopsy report contains diagnoses noting active colitis, 
moderately severe, consistent with ulcerative colitis, and 
"focus of active colitis, moderate, remainder of specimen is 
unremarkable."  A November sigmoidoscopy report contains an 
impression noting erythema, edema and erosions noted in the 
distal rectum consistent with proctitis.  The recommendation 
was for steroid enemas and a high fiber diet, and continued 
current medication.

VA outpatient treatment reports, dated between March and May 
of 2000, note treatment for colitis in March 2000.  These 
reports show that the veteran was 5'2" tall and weighed 
between 161 and 162 pounds.  

The Board finds that the description of the veteran's active 
idiopathic inflammatory bowel disease, Crohn's colitis, in 
the record more nearly approximates that level of disability 
contemplated as "moderately severe" for a 30 percent rating 
under DC 7323.  See 38 C.F.R. §  4.7 (2001).  The record 
shows that the veteran's disorder is manifested by pain and 
diarrhea, with occasional complaints of bloody stools and 
other symptoms such as gas.  The veteran's condition was 
described as "mild" in April 1997, and was noted to be due 
to non-compliance with medication.  A November biopsy report 
contains diagnoses noting "moderately severe" active 
colitis, and "focus of active colitis, moderate."  The 
veteran's weight has ranged from 148 to 162 pounds, with the 
majority of findings in the 150's.  There is no evidence of 
malnutrition, and the Board finds that the evidence is 
insufficient to show that she had numerous attacks a year, 
with the health being only fair during remissions.  Based on 
the evidence of record, the Board therefore finds that 
disability picture described by the veteran's disorder is not 
shown to be greater than moderately severe, with frequent 
exacerbations.  Accordingly, the 30 percent disability rating 
is correct.

As for the possibility of a higher rating under another 
diagnostic code, under DC 7328, when resection of the small 
bowel produces definite interference with absorption and 
nutrition manifested by impairment of health objectively 
shown by examination findings, including definite weight 
loss, a 40 percent disability rating should be assigned.  
However, the evidence does not show that the veteran 
experiences a marked interference with nutrient absorption 
with severe impairment of her health, with findings including 
material weight loss, as is required for a 40 percent rating 
under DC 7328.   

Under DC 7332, which covers impairment of sphincter control 
for the rectum and anus, a 60 percent rating is contemplated 
in cases where there is extensive leakage and fairly frequent 
involuntary bowel movements.  In this regard, there are no 
clinical findings in the record to support a 60 percent 
evaluation under DC 7332.  There are no findings showing a 
loss of sphincter control or fairly frequent involuntary 
bowel movements.  Therefore, the criteria for a 60 percent 
rating under DC 7332 have not been met.  Accordingly, the 
greater weight of the evidence shows that the veteran 
experiences symptoms compatible with a 30 percent disability 
rating under DC 7323.


2.  June 29, 2000 to the Present

In September 2000, the RO increased the veteran's rating to 
60 percent, and assigned an effective date of June 29, 2000 
for the 60 percent rating.  The RO recharacterized this 
disability as "active idiopathic inflammatory bowel disease, 
Crohn's colitis, with auto-immune myalgia and arthralgia."

A VA examination report, dated in August 2000, shows that the 
veteran complained of rectal bleeding for about three months 
which had just recently stopped, and gas which had improved 
since 1992.  She reported that she had taken Prednisone 
during the previous December which caused her to gain about 
seven pounds.  She reported having had two accidents where 
she has had loose stool on herself.  On examination, she was 
5'2" tall and weighed 164 pounds.  Current medications 
included Asacol and Esgesic and Rowasa suppositories.  She 
complained of some pain on motion of the shoulder at 90 
degrees.  The left knee had flexion to 130 degrees.  Her 
biceps, triceps, brachial radialis and Achilles reflexes were 
all 2+.  The relevant diagnoses included history of active 
colitis/inflammatory bowel disease, chronic foot pain with 
mild to moderate functional loss and normal X-rays, and 
chronic knee pain with mild to moderate functional loss and 
normal X-rays.  The examiner stated that 15 to 20 percent of 
patients with ulcerative colitis also have arthralgia and 
arthritis.  

The veteran is currently receiving a 60 percent rating under 
DC 7323.  The next higher rating under DC 7323 is a 100 
percent rating, which is warranted for Colitis, ulcerative: 
Pronounced; resulting in marked malnutrition, anemia, and 
general debility, or with serious complication as liver 
abscess.  The Board finds that the criteria for a 100 percent 
rating under DC 7323 have not been met.  There is no evidence 
of malnutrition, anemia, or serious complication as liver 
abscess.  The Board further points out that, to the extent 
that the RO has granted service connection for auto-immune 
myalgia and arthralgia, the veteran has previously been 
granted service connection for temporomandibular joint 
dysfunction, mild cubital tunnel syndrome, left and right, 
and a right knee disorder, and she may not therefore be 
compensated for symptoms of these disorders in evaluating her 
active idiopathic inflammatory bowel disease, Crohn's 
colitis, with auto-immune myalgia and arthralgia.  See 
38 C.F.R. § 4.14 (2001) (avoidance of pyramiding).  She has 
also been granted service connection for hemorrhoids.  
Furthermore, she has not been diagnosed with arthritis of her 
feet or left knee, she was found to have 130 degrees of 
flexion in her left knee, and her reflexes were noted to be 
2+.  Therefore, notwithstanding the notations of "functional 
loss," there are no specific findings showing specific foot 
or left knee symptoms, such as muscle loss, incoordination or 
loss of motion, to show that she has a compensable foot or 
left knee disorder.  See 38 C.F.R. § 4.71a, DC's 5256-5263 
and 5276-5284.  Given the foregoing, an additional rating is 
not warranted under these diagnostic codes.  

As for the possibility of a higher rating under another 
diagnostic code, under DC 7332, a 100 percent rating is 
warranted for Rectum and anus, impairment of sphincter 
control: Complete loss of sphincter control.  Here, the 
veteran has complained that she had soiled herself twice in 
the August 2000 VA examination report.  However, this report 
shows that her rectal examination was unremarkable except for 
a Class I skin tag, and there is no evidence to show that the 
veteran has  complete loss of sphincter control.  Therefore, 
a 100 percent rating under DC 7332 is not warranted.  
Accordingly, the greater weight of the evidence shows that 
the veteran experiences symptoms compatible with no more than 
a 60 percent disability rating under DC 7323.  

III.  Conclusion

With regard to the claims for a higher evaluation for chronic 
anxiety disorder with depressive features and history of 
somatoform disorder, and for an increased ratings for cubital 
tunnel syndrome, left (dominant hand), status post 
transposition ulnar nerve, and active idiopathic inflammatory 
bowel disease, Crohn's colitis, with auto-immune myalgia and 
arthralgia, the Board considered the benefit-of-the-doubt 
rule; however, as the preponderance of the evidence is 
against the appellant's claims, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  For the period from August 18, 1992 to October 20, 1996, 
a rating of 20 percent, and no more, for the veteran's 
hemorrhoids is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

2.  For the period from August 18, 1992 to October 21, 1996, 
a rating in excess of 10 percent for hemorrhoids is denied.

3.  A rating in excess of 50 percent for chronic anxiety 
disorder with depressive features is denied.  

4.  A rating in excess of 10 percent for service-connected 
cubital tunnel syndrome, left (dominant hand), status post 
transposition ulnar nerve, is denied.  

5.  For the period from April 14, 1997 to June 28, 2000, a 
rating in excess of 30 percent for service-connected active 
idiopathic inflammatory bowel disease, Crohn's colitis, is 
denied.

6.  For the period from June 29, 2000 to the present, a 
rating in excess of 60 percent for active idiopathic 
inflammatory bowel disease, Crohn's colitis, with auto-immune 
myalgia and arthralgia is denied.    


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, 741 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1996), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


 

